Citation Nr: 1244195	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-15 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to non-service-connected pension benefits.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The Veteran had active military service from July 1957 to January 1958, and from October 1961 to March 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was previously represented during his appeal by a service organization.  In September 2011, prior to certification of this matter to the Board, the service organization notified both VA and the Veteran by letter, that it was withdrawing as representative.  In its letter to the Veteran, the service organization noted that the Veteran could continue with his appeal and that he could also select other representation if desired.  See 38 C.F.R. §§ 20.608 and 14.631(c) (2012).  The evidence does not reflect that the Veteran has obtained another representative; thus, he is recognized as proceeding pro se in his appeal before the Board.


FINDING OF FACT

The Veteran has not had wartime service.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected pension benefits have not been satisfied.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks non-service-connected pension benefits.  He contends, in essence, that he has difficulty obtaining and maintaining gainful employment as a result of disability.  

In order to establish basic eligibility for non-service-connected pension benefits, it must be shown that the applicant Veteran served during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The Veteran contends that he has Vietnam era (wartime) service for purposes of establishing eligibility for non-service-connected pension benefits.  Specifically, per the regulation, Vietnam era (wartime) service is defined as follows: 

Vietnam era.  The period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  

See 38 C.F.R. § 3.2(f).  

Service in the Republic of Vietnam includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  

Per 38 C.F.R. § 3.2(f), above, the Veteran's period of service (October 1, 1961 to March 29, 1962), does not qualify him for Vietnam era (wartime) service.  As the Veteran served after February 28, 1961 but prior to August 5, 1964, the regulation requires that he have service in the Republic of Vietnam.  The Veteran has not contended, nor does the evidence reflect, that he served in the Republic of Vietnam.  Thus, wartime service as a Vietnam era veteran has not been established.  

Otherwise, with exceptions not here applicable, VA presently recognizes the following as additional periods of war:  January 1, 1817 through December 31, 1898, inclusive (Indian wars); April 21, 1898 through July 4, 1902, inclusive (Spanish-American War); May 9, 1916 through April 5, 1917 (Mexican border period); April 6, 1917 through November 11, 1918, inclusive (World War I); December 7, 1941 through December 31, 1946, inclusive (World War II); June 27, 1950 through January 31, 1955, inclusive (Korean conflict); and August 2, 1990 through a date to be prescribed by Presidential proclamation or law (Persian Gulf War).  See 38 C.F.R. § 3.2.

The Veteran has additional verified active service from July 27, 1957 to January 26, 1958.  However, the noted time period encompassed by these service dates does not fall within a VA recognized wartime service period.  

As such, the Board does not find that the Veteran had active service during a period of war.  Because the veteran has had no wartime service, he does not satisfy the basic eligibility requirements for non-service-connected pension.  Therefore, the Veteran's claim for non-service-connected pension benefits must be denied as a matter of law.  

On November 9, 2000, the President signed into the law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)).  The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  


							(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


